                                                                         FILED
                                                                        NOV I 6 2020
                                                                    P~~~g<>RE[/R., CLERK-
                UNITED STATES DISTRICT COURT                       BY    ~';JCO RT,JE~LK
         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                     SOUTHERN DMSION

                            No.   ]:1.o-t"Y!j-12-zi-{D"
UNITED STATES OF AMERICA                )
                                        )
            v.                          ) CRIMINAL INFORMATION
                                        )
JAQUAVIOUS EVANS                        )

The United States Attorney charges that:

                                  Count One:

      On or about September 25, 2020, in the Eastern District of North

Carolina, at Marine Corps Base, Camp Lejeune, a place within the special

maritime and territorial jurisdiction of the United States, the Defendant,

JAQUAVIOUS EVANS, did knowingly violate a valid protective order, to wit:

entering the residence of the protected person designated in order number

20CVD600288, in violation ofN.C.G.S. Section 50B-4.l, as assimilated by Title

18, United States Code, Section 13.


                                  Count Two:

   On or about September 25, 2020, in the Eastern District of North Carolina,

at Marine Corps Base, Camp Lejeune, the Defendant, JAQUAVIOUS EVANS

did knowingly, willfully, and unlawfully go about Marine Corps Base, Camp




     Case 7:20-mj-01278-RJ Document 1 Filed 11/16/20 Page 1 of 2
Lejeune for a purpose prohibited by law, to wit: entering the residence of a

protected person designated in a Military Protective Order, in violation of the

provisions of Title 18, United States Code, Section 1382.


                             ROBERT J. HIGDON, JR.
                             United States Attorney


                             By:
                             Garland W. owland
                             Special Assi tant U.S . Attorney
                             Criminal Division




     Case 7:20-mj-01278-RJ Document 1 Filed 11/16/20 Page 2 of 2
